DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. 
Applicant argues that Shaolian et al. and Jayaraman fails to disclose “wherein the first segment is martensitic when the first segment is in the room temperature, and is austenitic when the first segment is in the body temperature” and the shape memory is activated by heating the shape memory to a higher temperature than body temperature.  Applicant argues that modifying Shaolian and Jayaraman would go against the teaching of Jayaraman and would render the device inoperable, as the device teaches having an austentite finish temperature that is below body temperature.  Applicant argues that Henkes additionally fails to make up for the deficiencies of the combination.
However, Examiner notes that Shaolian et al. discloses an embolic device with certain segments being activated from martensitic phase to the austenitic phase by using shape-memory elements or segments (paragraph 0034).  The shape memory elements are responsive to changes in temperature and/or exposure to a magnetic field (paragraph 0045), and may comprise shape memory that responds to the application of temperature that differs from nominal ambient temperature, such as the nominal body temperature of 37 degrees C (paragraph 0074), and the shape memory materials may include polymers, metals, metal alloys, and ferromagnetic alloys such as nitinol, NiTi wire (paragraph 0073). Jayaraman teaches an embolic coil which also changes from martensite and austentite phase (paragraph 0087) and teaches an NiTi alloy for use with shape memory or superelastic properties or other materials having shape memory properties (paragraph 0118).  Jayaraman teaches the shape change or expansion occurring when the device reaches body temperature (paragraph 0032), or warming to a temperature the normal body temperature, the device may assume the predetermined shape or configuration (paragraph 0093, 0102).  Examiner notes that shape memory materials, such as NiTi, may be treated to have a transition temperature and may be treated for both shape memory or superelastic and shapes may be fixed above or below the transition temperatures, and in some cases superelasticity may be at temperatures below A.sub.f. (paragraph 0090, 0138, 0139), but as otherwise discussed above, the phase change may occur at body temperature if desired (paragraph 0032, 0093, 0102).  It is well known in the art to provide a shape memory, such as a nitinol wire, which may be treated to change shape or transition at a temperature within the range of body temperature, as taught by Shaolian et al. and Jayaraman.  Therefore, the amendment fails to overcome the prior art of record.
Applicant argues that the prior art fails to disclose “wherein the first segment has a first length and the second segment has a second length that is an entire length of the second segment” wherein “the second length of the second segment is shorter than the first length of the first segment, and is also shorter than the third length of the third segment.” 
Examiner notes that the second segment having a second segment does not require that the second entire length extending from the first and third segments be included within the second segment, but only must be between the first and third segments (see annotated figure 1B below).  The second segment as indicated within the box, is between the first and third segments, and the entire segment length.  Alternatively, the first and third segments may include part of the middle segment that does not change shape (for example, the portion that is outside the boxes in annotated figure 1B below), as it is not required that the entire segment transition in shape.  Additionally, the first and third segments, shape memory members 4 and 4’, may be part of or substantially all of the length of the embolic device, and although as shown in figure 1B as having a second length being longer, it may be .

    PNG
    media_image1.png
    435
    372
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaolian et al. US 2006/0206140 in view of Jayaraman US 2005/0187564. 

an elongated member 2 having a first configuration when in room temperature (paragraph 0074, embolic coil comprises shape memory that response from a nominal ambient temperature), the elongated member being configured to form a first three-dimensional structure in response to temperature (embolic coil changed from a first configuration to a second configuration by application of heat to the shape memory material which changes shape in response to being heated to a predetermined temperature, paragraph 0014, 0015);
wherein the elongated member 2 comprises a first segment (figure 1A, segment 4), a second segment (between segments 4 and 4’, figure 1A), and a third segment (figure 1A, segment 4’), the second segment being located between the first segment and the third segment (figure 1A, 3C);
wherein the first segment and the third segment are configured to change their respective shapes in response to the temperature (with shape memory members 4, 4’, responsive to temperature, paragraph 0073); and
wherein the second segment that is located between the first segment and the third segment has a shape that is independent of the body temperature (only the shape memory members 4 and 4’ change shape in response to temperature, for example, figure 1A to 1B, the central S-shape of the coil remains the same, while segments 4 and 4’ expand), 
the first segment being martensitic when the first segment is in the first temperature, and the first segment transitions to austenitic as a result of temperature (the embolic coil shape memory portions including the first segment being in a martensitic state prior to a temperature induced transformation to the austenitic phase (shape memory alloys transition in response to temperature allowing the coil to change shape to the second configuration, paragraphs 0034, 0061, 0062, 0077),
In re Dailey, 149 USPQ 47 (CCPA 1976).  Applicant similarly discloses a variety of shapes or loops and segment configurations, the configurations being optional depending on the desired shape and loop portions (paragraph 008-0033). Absent a teaching as to criticality of the loop segment configurations, these particular arrangements are deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Shaolian et al. discloses the elongate member may be of different shape configurations (paragraph 0070-0072), and the first and third segments changing configuration in response to temperature (with temperature shape memory members 4, 4’, paragraph 0073, or a temperature different than nominal ambient temperature, such as body temperature, paragraph 0074), but does not disclose the first configuration of the elongated member being a linear configuration or the temperature being in response to body temperature, the first segment being martensitic when the first segment is in room temperature, or explicitly transitioning to austenitic when the first segment is in body temperature. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Shaolian et al., with a linear martensitic phase configuration when in room temperature and forming a first three dimensional structure transitioning to the austenitic phase in response to body temperature, as taught by Jayaraman, and known in the art, to enable insertion of the elongated member into the catheter for delivery, and then elongate member reverting back to a predetermined shape once placed within the target body lumen and upon warming to the body temperature which activates the change of shape, and change of martensitic to austenitic phase, to transition into the predetermined configuration suitable for occluding the particular defect.
Regarding claims 4 and 5, Shaolian et al. discloses an embolic device for placement in a body lumen (paragraph 0014, providing an embolic coil for treatment of an aneurysm), the embolic device comprising:
an elongated member 2 having a first configuration when in room temperature (paragraph 0074, embolic coil comprises shape memory that response from a nominal ambient temperature), the elongated member being configured to form a first three-dimensional structure in response to 
wherein the elongated member 2 comprises a first segment (figure 1A, segment 4), a second segment (between segments 4 and 4’, figure 1A), and a third segment (figure 1A, segment 4’), the second segment being located between the first segment and the third segment (figure 1A, 3C);
wherein the first segment and the third segment are configured to change their respective shapes in response to the temperature (with shape memory members 4, 4’, responsive to temperature, paragraph 0073); and
wherein the second segment that is located between the first segment and the third segment has a shape that is independent of the body temperature (only the shape memory members 4 and 4’ change shape in response to temperature, for example, figure 1A to 1B, the central S-shape of the coil remains the same, while segments 4 and 4’ expand), 
wherein the first segment has a first length, the second segment has a second length that is an entire length of the second segment, and the third segment has a third length; and wherein the second length of the second segment is shorter than the first length of the first segment, and is also shorter than the third length of the third segment; the second length of the second segment that is between the first segment and the third segment is less than 50% of the first length of the first segment, and is also less than 50% of the third length of the third segment (the first and third segments, shape memory members 4 and 4’, may be part of or substantially all of the length of the embolic device, and although as shown in figure 1B as having a second length being longer, it may be configured in other embodiments with adjustable dimensions; paragraph 0072).  The adjustable dimensions and portions of the embolic device having the shape memory can be adjusted as appropriate, to form the orientation of the embolic device essentially as claimed.  Additionally, Examiner notes that the entire length of the 

    PNG
    media_image1.png
    435
    372
    media_image1.png
    Greyscale

Regarding claim 10, Shaolian et al. discloses the elongate member further comprising a fourth segment, a fifth segment and a sixth segments that are part of another loop (the coil may comprise multiple variations on the number of shape memory zones depending on the desired clinical effect, and may include one, three, four, five or more shape memory along the length, paragraphs 0072, 0081; Examiner notes that adding additional shape memory members will in turn result in additional segments along the coil, additionally, the segments may include or not include shape memory members as desired for the shape and clinical effect, paragraph 0081, and is configured to have the orientation and segments as claimed.  The first segment and the third segment is configured to form a dimension and different configurations (including curvilinear, square, rectangle, triangle, spherical, figure 8 or a combination, paragraph 0070).

Claim 6, 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaolian et al. US 2006/0206140 in view of Jayaraman US 2005/0187564 as discussed above, and further in view of Henkes et al. US 2005/0079196. 
Regarding claims 6, 8, 11, 16, 18, 19 and 20, Shaolian et al. discloses an embolic device and method for placement in a body lumen (paragraph 0014, providing an embolic coil for treatment of an aneurysm), the embolic device comprising:
an elongated member 2 having a first configuration when in room temperature (paragraph 0074, embolic coil comprises shape memory that response from a nominal ambient temperature), the elongated member being configured to form a first three-dimensional structure in response to temperature (embolic coil changed from a first configuration to a second configuration by application of heat to the shape memory material which changes shape in response to being heated to a predetermined temperature, paragraph 0014, 0015);
wherein the elongated member 2 comprises a first segment (figure 1A, segment 4), a second segment (between segments 4 and 4’, figure 1A), and a third segment (figure 1A, segment 4’), the second segment being located between the first segment and the third segment (figure 1A, 3C);
the embolic member having a distal end and a proximal end opposite from the distal end (figure 1A, 3C, each end of coil), the first and third segments being martensitic when the first segment and third segment are in the first temperature, and the first segment and the third segment transitions to austenitic undergoing a first and third shape change, respectively, as a result of temperature (the embolic coil shape memory portions including the first segment being in a martensitic state prior to a temperature induced transformation, paragraph 0061, 0062; shape memory alloys transition in response to temperature allowing the coil to change shape to the second configuration, paragraphs 0034, 0072, 0077) and wherein the embolic device further comprises a fourth segment that includes the In re Dailey, 149 USPQ 47 (CCPA 1976).  Applicant similarly discloses a variety of shapes or loops and segment configurations, the configurations being optional depending on the desired shape and loop portions (paragraph 008-0033). Absent a teaching as to criticality of the loop segment configurations, these particular arrangements are deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Shaolian et al. does not explicitly disclose the second segment and the fourth segment or segments being independent of temperature being martensitic when the segments are in room temperature and also martensitic when the segments are in body temperature, or undergoing a second shape change by the second segment of the elongated member in response to force, the second 
Jayaraman teaches an occlusive coil or embolic device for placement within a body lumen (paragraph 0004), when in room temperature (wire remains straight during delivery through the catheter, figure 0093), the elongated member being configured to form a first three dimensional structure in response to body temperature (paragraph 0093, 0102, the wire may assume the predetermined shape upon warming to the normal body temperature) suitable for conforming to the space of the malformation or defect where the device is introduced into the body, including various shapes such as circular forms, rectangular forms, coiled forms having loops or any other configuration suitable for treating the lumen or malformation (paragraph 0017, 0093, 0094).  Jayaraman further teaches a method of delivering a device wherein a first segment of the device undergoes a shape change, followed by a second segment, followed by the third segment (paragraph 0032; a sheath is removed to expose the distal most portion and allowing the distal portion to reach body temperature and then withdrawing a further portion to allow a further portion to emerge from the sheath and reach body temperature). 
Henkes et al. teaches a medical implant in the form of an elongated filament, the implant transforming to a second shape during implantation in the body (paragraph 0001), the implant 1 is made of a wire which possesses both mechanical and thermal shape memory characteristics (paragraph 0052), and shape memory including a martensitic transformation (paragraph 0020, the temperature of the NiTi portions may have transitions outside of the normal body temperature, for example outside the range of -100 to 100 degrees C, and will therefore, not transition at body temperature, and if there is no force, no change of shape will occur, paragraphs 0024, 0025) the implant transforming between austenitic and martensitic states (paragraph 0028), and the implant may induce shape memory effects, in particular mixed effects (thermal or mechanical shape memory, stress and temperature included memory, 
Examiner notes that Jayaraman teaches exposing a first, second and then third segment of the device to body temperature outside of the delivery sheath.  Henkes et al. teaches having segments responding to both temperature or force, and by exposing the segments outside of the sheath one at a time as discussed by Jayaraman, the segments would, in the desired order, change shape as they either reached body temperature, or after released from the force of the sheath, allowing the second segment to undergo the second shape change in response to force after the first segment is subject to the body temperature, and before the third segment is subject to the body temperature.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Shaolian et al., with a linear configuration when in room temperature and forming a first three dimensional structure in response to body temperature, the structure changing shape by segment in a consecutive order as released outside of the delivery sheath taught by Jayaraman, and known in the art, to enable insertion of the elongated member into the catheter for delivery, and then elongate member reverting back to a predetermined shape once placed within the target body lumen and upon warming to the body temperature which activates the change of shape into the configuration suitable for occluding the particular defect, and with both mechanical and thermal shape memory in the segments as claimed, and segments remaining in a particular phase as desired, as taught by Henkes et al., and well known in the art to provide mixed shape memory types to by transformed mechanically or by temperature, in order to produce an implant with the appropriate dimensions, shape, stability and strength for implantation into the patient, the implant maintaining a austenitic and martensitic state until either being activated mechanically or by temperature depending upon the segment as desired for activating a shape change.

Regarding claims 14 and 15, Shaolian et al. discloses wherein the first segment has a first length, the second segment has a second length that is an entire length of the second segment, and the third segment has a third length; and wherein the second length of the second segment is shorter than the first length of the first segment, and is also shorter than the third length of the third segment; the second length of the second segment that is between the first segment and the third segment is less than 50% of the first length of the first segment, and is also less than 50% of the third length of the third segment (the first and third segments, shape memory members 4 and 4’, may be part of or substantially all of the length of the embolic device, and although as shown in figure 1B as having a second length being longer, it may be configured in other embodiments with adjustable dimensions; paragraph 0072).  The adjustable dimensions and portions of the embolic device having the shape memory can be adjusted as appropriate, to form the orientation of the embolic device essentially as claimed.  Additionally, Examiner notes that the entire second segment of the embolic device must just be between the first and third segments, however, it does not require that the entire distance of the coil between the first and third member be considered for that length (see annotated figure 1B below). .  

    PNG
    media_image1.png
    435
    372
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771